/DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-9 in the reply filed on 11/1/22 is acknowledged.   The traversal is on the ground(s) that no serious burden on the examiner exists in examining claims of groups I-III inventions together. This is not found persuasive because Applicant has not provided any showing or evidence to support such a conclusion. Clearly, consideration of additional claims drawn to one or more distinct groups of inventions in diverse categories of subject matter (as indicated in the OA dated 10/21/22) mandates different fields of search with the associated concomitant hundreds to thousands of patents and times consuming evaluation of those patents which gives rise to a sizeable burden on the examiner.   Applicant has not established that the inventions of I-III are not distinct.  The requirement is still deemed proper and is therefore made FINAL.
Claims 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention II-III, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/1/22.
An OA on the merits of claims 1-9 as follows

Priority
	Since the parent related application(s) under the heading “Cross Reference” has been fully matured into patent(s), therefore, the application(s) should be updated to patent(s) instead.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: -- “Embedding Low-K Material in Antennas Method” --.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8-9 is are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15-20 of U.S. Patent No. 9252491, herein after the’ 491. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully claimed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows:  
The ‘491 reference claim A method comprising: 
placing a device die and a low-k dielectric module over a first carrier (compare claim 15, lines 2-3 of the’ 491); 
encapsulating the device die and the low-k dielectric module in an encapsulant (see claim 16, lines 3-5); 
simultaneously forming a ground panel and a feeding line overlying the encapsulant, wherein the feeding line and the ground panel are in contact with the low-k dielectric module, and the feeding line and the ground panel form portions of a patch antenna (compare claim 15, lines 6-7); and 
forming a patch of the patch antenna, wherein the patch is on an opposite side of the low- k dielectric module than the ground panel and the feeding line (compare claim 15, lines 11-12)
limitations of claims 8-9 are also met by the ’49.


Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1, 8-9 is/are rejected under pre-AIA  35 U.S.C. 102a1 as being anticipated by Beer et al (20070026567). Or in an alternative is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beer et al.
	Beer et al discloses the claimed method comprising: 
	placing a device die 12 and a low-k dielectric module over a first carrier 43 (see Fig. 1); 
	encapsulating the device die 12 and the low-k dielectric module 24 in an encapsulant 10/16 (see Fig. 6); 
	simultaneously forming a ground panel 28 and a feeding line overlying the encapsulant, wherein the feeding line and the ground panel are in contact with the low-k dielectric module, and the feeding line and the ground panel form portions of a patch antenna 21; and 
	forming a patch of the patch antenna, wherein the patch is on an opposite side of the low- k dielectric module than the ground panel 28 and the feeding line 29 (see Figs. 6-8).
	Limitations of claims 8-9 are also met by the applied reference above (see Figs.6-8).
Conclusion
Claims 2-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH N TRINH whose telephone number is (571)272-4569. The examiner can normally be reached M-TH ~6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Dung Vo can be reached on 5712724690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH N TRINH/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        
mt